Justice EID,
concurring in the judgment.
Because this case involves a discovery dispute between private parties over confidential financial information, the appropriate framework to be applied is the one we articulated in Stone v. State Farm Mutual Automobile Insurance Co., 185 P.3d 150, 159 (Colo.2008). Because the trial court did not *693apply this framework, I, like the majority, would make the rule absolute and remand the case. Unlike the majority, however, I would leave for another day the issue of whether this framework should be applied in other contexts. Maj. op. at 691-92. I therefore concur in the judgment only.